Citation Nr: 0729930	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-00 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a disability manifested 
by left knee pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to January 
2002. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied, among other things, service 
connection for a disability manifested by left knee pain.  In 
May 2003, the veteran a notice of disagreement (NOD).  In 
October 2003, the RO furnished the veteran a statement of the 
case (SOC).  In a December 2003 stated, the veteran stated 
that he was satisfied with all issues addressed by RO, except 
the issue of service connection for left knee pain.  
Similarly, in his December 2003 VA Form 9 (substantive 
appeal), the veteran specifically limited his appeal to the 
denial of the left knee claim.

The issue concerning service connection for a disability 
manifested by left knee pain was remanded by the Board for 
additional development of the record in July 2006.  
Specifically, the case was remanded for securing additional 
medical records and to obtain an addendum from the medical 
examiner that addressed whether the veteran had a separate 
knee disability that was related to or had its onset in 
service, to include as a result of the veteran's in-service 
necrotizing fasciitis.

The Board observes that the veteran requested a personal 
hearing before a Decision Review Officer (DRO) at the local 
RO.  On March 1, 2004, the veteran was notified of his 
scheduled hearing to be held on March 24, 2004, however, the 
veteran failed to appear.


FINDING OF FACT

The evidence of record does not establish that the veteran 
has a current disability manifested by left knee pain due any 
event or incident incurred during his period of active 
military service.







CONCLUSION OF LAW

The criteria for establishing service connection for a 
disability manifested by left knee pain are not met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a). 

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159. 

Specifically, the RO has obtained records of treatment and/or 
made sufficient efforts to obtain any additional medical 
treatment records.  The RO made multiple attempts to obtain 
supplemental records from McAlester Indian Health Center and 
Choctaw Nation Health Service Center and any VA facility that 
the veteran identified.  However, the veteran failed to 
respond to the VCAA development letters (August 2006, 
September 2006, February 2007, and May 2007).  Any failure to 
develop the claim rests with the veteran himself.  The RO 
also afforded the veteran a VA examination in September 2003, 
in conjunction with his claim.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in October 2004 and August 2006.  
By these letters, the RO also notified the veteran of exactly 
which portion of evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. § 
3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim. 

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id. 

Here, the VCAA letters were issued prior to the 
readjudication of the appealed October 2003 rating decision, 
thus posing no procedural concerns in view of the Mayfield 
decision. 

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, the veteran was 
fully notified of the assigned disability rating in the 
appealed rating decision, and of VA's practices in assigning 
ratings and effective dates in an April 2007 supplemental 
statement of the case.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in an additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).   

II.  Service Connection for Left Knee Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

The service medical records indicate that the veteran 
developed necrotizing fasciitis of the left thigh with 
multiorgan failure and lung collapse in 1998.  The service 
medical records also show that the veteran received treatment 
for left knee pain after the necrotizing fasciitis surgery 
and his diagnosis of retropatellar pain syndrome by his 
physical therapist.
 
In September 2003, the veteran was afforded a VA examination 
in connection with his claim.  The veteran told the examiner 
that he has had no history of any injury to his left knee.  
The examiner indicated that the veteran had mild tenderness 
over the patella of his left knee, especially at the inferior 
aspect, but otherwise found no weakness, edema, swelling, 
instability, or crepitus.  The range of motion of the left 
knee flexion was 0 to130 degrees.  The veteran felt some 
pressure during flexion.  He was diagnosed with painful left 
knee with zero to mild loss of function due to pain.  The 
left knee x-ray showed normal anatomy.   
 
In a January 2007 VA exam addendum, the examiner rendered a 
medical nexus opinion as to the left knee disability.  The 
examiner stated that there was no separate left knee 
disability, and that the veteran's complaints are not likely 
related to his military service and not likely the result of 
his service connected necrotizing fasciitis condition of the 
left thigh.  

The Board has reviewed all of the above medical records but 
finds no evidence suggesting that a knee disorder was 
manifested during service.  In fact, the January 2007 VHA 
opinion clearly reflects the absence of such a causal 
relationship, and the Board notes that this opinion was based 
on a claims file review and is of substantial probative value 
as a result.  See Miller v. West, 11 Vet. App. 345, 348 
(1998) (bare conclusions without a factual predicate in the 
record are not considered probative);   Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994). 
 
The only evidence of record supporting the veteran's claim is 
his own lay opinion as to the cause of the knee pain.  The 
veteran, however, has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to medical causation. 
 
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 
 
Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a left knee 
disability, and this appeal must be denied. 
 
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a disability manifested 
by left knee pain is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


